DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/810781 filed on 3/5/2020.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over She et al. US 2018/0029637 (“She”) in view of Kunihiro et al. US 2018/0304918 (“Kunihiro”).



As to claim 1, She discloses a system and method, comprising:
sending a first control command that instructs a first motor coupled to a steering wheel in a steering system to steer a vehicle (see at least ¶24-25; actuators 14, 16, may be operated in the torque control mode…); 
upon determining that the first motor has failed, sending a second control command that instructs a second motor coupled to the steering wheel in the steering system to steer the vehicle (see at least Fig 3, element 215; ¶33; the microprocessors determine the operational one of the actuators. Upon detecting a failure in one of the actuations 14, 16, the microprocessors determine which one of the actuators has not failed…. And Fig 3, element 230; ¶36; the microprocessors adjust the operation mode of the functional one of the actuators…).
While She discloses detecting a failure in a multi-actuator steering system and adjusting the working actuators (second motor) control mode based on the failure, She fails to explicitly disclose how the failure is detected, as claimed. However, Kunihiro teaches:
receiving, after sending the first control command, a speed of the vehicle, a yaw rate of the vehicle, and a steering position of the steering wheel (see at least ¶28-29; the automatic driving system comprises a plurality of inside information sensors to acquire inside information that is information on conditions of the vehicle such as a speed sensor, an acceleration sensor, and a yaw rate sensor…); 
determining an expected range of steering angles that describes values within which the first motor is expected to steer the vehicle based on the first control command, wherein the expected range of steering angles are determined as a function of at least the speed of the vehicle and the yaw rate of the vehicle (see at least Fig 3 and related text in at least ¶41-47; when the automatic driving system becomes to not work well, the amplitude of vibration of the lateral deviation increases or the center of vibration of the lateral deviation is displaced laterally to the left or to the right…).
Thus, She discloses detecting a failure in a steering system and adjusting the control of another steering actuator when one fails, and Kunihiro teaches determining that a steering actuator system is not working well when the lateral deviation (e.g., steering angle) is outside acceptable threshold ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by She, with the failure detection taught by Kunihiro, because a person of ordinary skill in the art would readily understand the benefit of a redundant actuator system for controlling the steering of an autonomous vehicle in the event one of the actuators fails.

As to claim 2, She discloses wherein the first control command is based in part on a first pre-determined offset of a first position of the first motor within the steering system, and wherein the second control command is based in part on a second pre-determined offset of a second position of the second motor within the steering system (see at least ¶25-26; microprocessors are programmed to operate their respective actuators in either an angle control mode or the torque control mode…)

claim 3¸ She fails to explicitly disclose wherein the expected range of steering angles are determined as the function at least the speed of the vehicle, the yaw rate of the vehicle, and the first pre-determined offset of the first motor. However, Kunihiro teaches wherein the expected range of steering angles are determined as the function at least the speed of the vehicle, the yaw rate of the vehicle, and the first pre-determined offset of the first motor (see at least ¶28-29; the automatic driving system comprises a plurality of inside information sensors to acquire inside information that is information on conditions of the vehicle such as a speed sensor, an acceleration sensor, and a yaw rate sensor…).
Thus, She discloses detecting a failure in a steering system and adjusting the control of another steering actuator when one fails, and Kunihiro teaches determining that a steering actuator system is not working well when the lateral deviation (e.g., steering angle) is outside acceptable threshold ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by She, with the failure detection taught by Kunihiro, because a person of ordinary skill in the art would readily understand the benefit of a redundant actuator system for controlling the steering of an autonomous vehicle in the event one of the actuators fails.

As to claim 5, She discloses further comprising: upon determining that the steering position of the steering wheel is outside the expected range of steering angles, sending a third command that instructs the first motor to deactivate (see at least ¶35; microprocessors may engage or disengage the clutch…).

As to claim 6, She discloses wherein the first control command or the second control command include a position control command that indicates an amount of angular displacement or a position of the steering wheel of the steering system to be applied by the first motor or the second motor, actuators 14, 16, may be operated in the torque control mode…).

As to claim 7, She discloses wherein the first motor is located in a steering column of the steering system (see at least Fig 4, element 16 attached to steering column 22).

As to claim 8¸ She discloses wherein the second motor is located in a steering gear that is coupled to a steering shaft (see at least Fig 4, element 14 attached to a steering gear coupled to the steering shaft).

As to claim 9, She discloses a system and method, comprising: 
sending a first control command that instructs a first motor coupled to a steering wheel in a steering system to steer a vehicle (see at least ¶24-25; actuators 14, 16, may be operated in the torque control mode…); 
upon determining that the first motor has failed, sending a second control command that instructs a second motor coupled to the steering wheel in the steering system to steer the vehicle (see at least Fig 3, element 215; ¶33; the microprocessors determine the operational one of the actuators. Upon detecting a failure in one of the actuations 14, 16, the microprocessors determine which one of the actuators has not failed…. And Fig 3, element 230; ¶36; the microprocessors adjust the operation mode of the functional one of the actuators…).
how the failure is detected, as claimed. However, Kunihiro teaches:
receiving, after sending the first control command, a speed of the vehicle, a yaw rate of the vehicle, and a steering position of the steering wheel (see at least ¶28-29; the automatic driving system comprises a plurality of inside information sensors to acquire inside information that is information on conditions of the vehicle such as a speed sensor, an acceleration sensor, and a yaw rate sensor…); 
determining an expected range of steering angles that describes values within which the first motor is expected to steer the vehicle based on the first control command, wherein the expected range of steering angles are determined as a function of at least the speed of the vehicle and the yaw rate of the vehicle (see at least Fig 3 and related text in at least ¶41-47; when the automatic driving system becomes to not work well, the amplitude of vibration of the lateral deviation increases or the center of vibration of the lateral deviation is displaced laterally to the left or to the right…).
Thus, She discloses detecting a failure in a steering system and adjusting the control of another steering actuator when one fails, and Kunihiro teaches determining that a steering actuator system is not working well when the lateral deviation (e.g., steering angle) is outside acceptable threshold ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by She, with the failure detection taught by Kunihiro, because a person of ordinary skill in the art would readily understand the benefit of a redundant actuator system for controlling the steering of an autonomous vehicle in the event one of the actuators fails.

claim 10, She discloses wherein the second control command is based in part on a second pre-determined offset of a second position of the second motor within the steering system (see at least ¶25-26; microprocessors are programmed to operate their respective actuators in either an angle control mode or the torque control mode…).

As to claim 11, She fails to explicitly disclose wherein the expected range of steering angles are determined as the function at least the speed of the vehicle, the yaw rate of the vehicle, and a third pre-determined offset that quantifies an amount by which the steering wheel of the vehicle is offset when the steering wheel is in a neutral position. However, Kunihiro teaches wherein the expected range of steering angles are determined as the function at least the speed of the vehicle, the yaw rate of the vehicle, and a third pre-determined offset that quantifies an amount by which the steering wheel of the vehicle is offset when the steering wheel is in a neutral position (see at least ¶28-29; the automatic driving system comprises a plurality of inside information sensors to acquire inside information that is information on conditions of the vehicle such as a speed sensor, an acceleration sensor, and a yaw rate sensor…).
Thus, She discloses detecting a failure in a steering system and adjusting the control of another steering actuator when one fails, and Kunihiro teaches determining that a steering actuator system is not working well when the lateral deviation (e.g., steering angle) is outside acceptable threshold ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by She, with the failure detection taught by Kunihiro, because a person of ordinary skill in the art would readily understand the benefit of a redundant actuator system for controlling the steering of an autonomous vehicle in the event one of the actuators fails.

claim 12, She discloses wherein the processor is configured to implement the method comprising: upon determining that the steering position of the steering wheel is outside the expected range of steering angles, sending a third command that instructs the first motor to deactivate (see at least ¶35; microprocessors may engage or disengage the clutch…).

As to claim 13, She discloses wherein the first control command or the second control command include a position control command that indicates an amount of angular displacement or a position of the steering wheel of the steering system to be applied by the first motor or the second motor (see at least ¶24-25; actuators 14, 16, may be operated in the angular control mode…).

As to claim 14, She discloses wherein the first control command or the second control command include a torque control command that indicates an amount of torque to apply to the steering wheel by the first motor or the second motor, respectively (see at least ¶24-25; actuators 14, 16, may be operated in the torque control mode…).

As to claim 15, She discloses wherein the first motor and the second motor are located at different locations in the steering system (see at least Fig 4, elements 14, 16 located in different parts of the steering system).

As to claim 16, She discloses a non-transitory computer readable storage medium having code stored thereon, the code, when executed by a processor, causing the processor to impellent a method comprising: 
sending a first control command that instructs a first motor coupled to a steering wheel in a steering system to steer a vehicle (see at least ¶24-25; actuators 14, 16, may be operated in the torque control mode…); 
upon determining that the first motor has failed, sending a second control command that instructs a second motor coupled to the steering wheel in the steering system to steer the vehicle (see at least Fig 3, element 215; ¶33; the microprocessors determine the operational one of the actuators. Upon detecting a failure in one of the actuations 14, 16, the microprocessors determine which one of the actuators has not failed…. And Fig 3, element 230; ¶36; the microprocessors adjust the operation mode of the functional one of the actuators…).
While She discloses detecting a failure in a multi-actuator steering system and adjusting the working actuators (second motor) control mode based on the failure, She fails to explicitly disclose how the failure is detected, as claimed. However, Kunihiro teaches:
receiving, after sending the first control command, a speed of the vehicle, a yaw rate of the vehicle, and a steering position of the steering wheel (see at least ¶28-29; the automatic driving system comprises a plurality of inside information sensors to acquire inside information that is information on conditions of the vehicle such as a speed sensor, an acceleration sensor, and a yaw rate sensor…); 
determining an expected range of steering angles that describes values within which the first motor is expected to steer the vehicle based on the first control command, wherein the expected range of steering angles are determined as a function of at least the speed of the vehicle and the yaw rate of the vehicle (see at least Fig 3 and related text in at least ¶41-47; when the automatic driving system becomes to not work well, the amplitude of vibration of the lateral deviation increases or the center of vibration of the lateral deviation is displaced laterally to the left or to the right…).
Thus, She discloses detecting a failure in a steering system and adjusting the control of another steering actuator when one fails, and Kunihiro teaches determining that a steering actuator system is not working well when the lateral deviation (e.g., steering angle) is outside acceptable threshold ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by She, with the failure detection taught by Kunihiro, because a person of ordinary skill in the art would readily understand the benefit of a redundant actuator system for controlling the steering of an autonomous vehicle in the event one of the actuators fails.

As to claim 17, She fails to explicitly disclose wherein the expected range of steering angles are determined as the function at least the speed of the vehicle, the yaw rate of the vehicle, and a first pre-determined offset of a first position of the first motor of the steering system. However, Kunihiro teaches wherein the expected range of steering angles are determined as the function at least the speed of the vehicle, the yaw rate of the vehicle, and a first pre-determined offset of a first position of the first motor of the steering system (see at least ¶28-29; the automatic driving system comprises a plurality of inside information sensors to acquire inside information that is information on conditions of the vehicle such as a speed sensor, an acceleration sensor, and a yaw rate sensor…).
Thus, She discloses detecting a failure in a steering system and adjusting the control of another steering actuator when one fails, and Kunihiro teaches determining that a steering actuator system is not working well when the lateral deviation (e.g., steering angle) is outside acceptable threshold ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by She, with the failure detection taught by Kunihiro, because a person of ordinary skill in the art would readily understand the benefit of a redundant actuator system for controlling the steering of an autonomous vehicle in the event one of the actuators fails.

As to claim 18, She discloses wherein the second control command is based in part on a second pre-determined offset of a second position of the second motor within the steering system (see at least ¶25-26; microprocessors are programmed to operate their respective actuators in either an angle control mode or the torque control mode…).

As to claim 19, She discloses wherein the first control command or the second control command include a position control command that indicates an amount of angular displacement to be applied by the first motor or the second motor, respectively (see at least ¶25-26; microprocessors are programmed to operate their respective actuators in either an angle control mode or the torque control mode…).

As to claim 20, She discloses wherein the method further comprises: upon determining that the steering position of the steering wheel is within the expected range of steering angles, operating the first motor of the steering system to steer the vehicle (see at least Fig 3; in the event of no failure, She continues to operate the system normally using the first motor of the system to steer the vehicle.).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668